           Case 4:21-cr-00507-DC Document 10 Filed 05/13/21 Page 1 of 3



                                UNITED STATES DISTRICT COURT                            M,AY     132021
                                 WESTERN DISTRICT OF TEXAS                        CLERK.,   U.
                                       PECOS DIVISION
 UNITED STATES OF AMERICA,

           Plaintiff,
                                                          NOPflCR 507
  V.
                                                          INDICTMENT
 JAROD RICHARD MELANCON                                   [Vio: Count One: 21 U.S.C. § 952(a),
                                                         960(a), & 960(b)(1)(H), and 18 U.S.C. §
            Defendant.                                   2, Importation of methamphetamine,
                                                         Aiding and Abetting; Count Two: 21
                                                         U.S.C. § 841(a)(1) & (b)(1)(A),
                                                         Possession of methamphetamine with
                                                         intent to distribute; Count Three: 18
                                                         U.S.C. § 924(c)(1)(A),
                                                         Using/Carrying/Possessing Firearm
                                                         during and in furtherance of a drug
                                                         trafficking crime.]

THE GRAND JURY CHARGES:

                                            COUNT ONE
                 121    U.S.C. § 952(a), 960(a) & 960(b)(1)(H'), and 18 U.S.C. § 2]

               On or about May 7, 2021, in the Western District of Texas, the Defendant,

                                  JAROD RICHARD MELANCON

aiding and abetting others known and unknown to the Grand Jury, did knowingly and intentionally

import into the United States from the Republic of Mexico fifty (50) grams or more of

methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled substance.


       A violation of Title 21, United States Code, Sections 952(a), 960(a), 960(b)(1)(H), and

Title 18, United States Code, Section 2.


                                           COUNT TWO
                                 [21 U.S.C. § 841(a)(1) & (b)(1)(A)]

               On or about May 7, 2021, in the Western District of Texas, the Defendant,

                                 JAROD RICHARD MELANCON
           Case 4:21-cr-00507-DC Document 10 Filed 05/13/21 Page 2 of 3




 knowingly and intentionally possessed with intent to distribute fifty (50) grams or more of

 methamphetamine, its salts, isomers, and salts of its isomers, a Schedule II controlled substance.


        A violation of Title 21, United States Code, Sections 841(a)(l) and (b)(l)(A).

                                              COUNT THREE
                                          118 U.S.C. § 924(c)(1)(A)]

        On or about May 7, 2021, in the Western District of Texas, the Defendant,


                                        JAROD RICHARD MELANCON

did knowingly possess a firearm, that is, 9 millimeter Springfield Armory pistol, bearing serial

number S3976034, during and in relation to, and did possess said firearm in furtherance of, a drug

trafficking crime for which he may be prosecuted in a court of the United States, that is, possession

with intent to distribute fifty grams or more of methamphetamine, a Schedule II controlled substance,

in violation of Title 21, United States Code, Sections 841(a)(l) and 84l(b)(1)(A).

        A violation of Title 18, United States Code, Section 924(c)(1)(A).

     NOTICE OF UNITED STATES OF AMERICA'S DEMAJN]) FOR FORFEITURE
                         [See Fed. R. Crim. P. 32.21


                                                         I.

                             Drug Violations and Forfeiture Statutes
     [Title 21 U.S.C. § 952 & 960(b)(1)(H) and Title 21 U.S.C. § 841(a)(1) and (b)(1)(A),
               subject to forfeiture pursuant to Title 21 U.S.C. § 853(a)(1) and (2)]

       As a result of the criminal violations set forth in Counts One and Two, the United States of

America gives notice to Defendant JAROD RICHARD MELANCON of its intent to seek the

forfeiture of the properties described below upon conviction pursuant to Fed. R. Crim. P. 32.2 and

Title 21 U.S.C.   §   853(a)(1) and (2), which states:

       Title 21 U.S.C. § 853. Criminal forfeitures
               (a) Property subject to criminal forfeitures.
               Any person convicted of a violation of this subchapter or subchapter II punishable by
            Case 4:21-cr-00507-DC Document 10 Filed 05/13/21 Page 3 of 3



                 imprisonment for more than one year shall forfeit to the United States, irrespective
                 of any provision of State law.--
                        (1) any property constituting, or derived from, any proceeds the person
                        obtained, directly or indirectly, as the result of such violation;
                        (2) any of the person's property used, or intended to be used, in any
                        manner or part, to conmiit, or to facilitate the commission of, such
                        violation;...

                                                   III.
                           Firearms Violation and Forfeiture Statutes
  [Title 18 U.S.C. § 924(c)(1)(A), subject to forfeiture pursuant to Title 18 U.S.C. § 924(d)(1),
              made applicable to criminal forfeiture by Title 28 U.S.C. § 2461(c)J

         As a result of the criminal violation set forth in Count Three, the United States of America

gives notice to Defendant JAROD RICHARD MELANCON of its intent to seek the forfeiture of

the properties described below upon conviction and pursuant to Fed. R. Crim. P. 32.2 and Title 18

U.S.C. § 924(d)(1), made applicable to criminal forfeiture by Title 28 U.S.C. § 246 1(c), which states:

         Title 18 U.S.C. § 924. Penalties

           (d)(l) Any firearm or ammunition involved in or used in any knowing violation
           of. . . section 924. . . shall be subject to seizure and forfeiture. . . under the
           provisions of this chapter...

This Notice of Demand for Forfeiture includes but is not limited to the following properties:

    1.Springfield Armory, 9mm pistol bearing serial number S3976034; and
   2. Any and all firearms, ammunition, and/or accessories involved in or used in the
      commission of the criminal offenses.




                                                                             .


                                                                         .          .IsI1,1Lj

ASHLEY C. HOFF
UNITED STATES ATTORNEY


KEVIN EATON
ASSISTANT UNITED STATES ATTORNEY
